Citation Nr: 9921523	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dermatitis of the right middle finger.

2.  Entitlement to an increased evaluation for Scheuermann's 
disease with lumbar strain, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In April 1998, the 
Board upheld the RO's denial of the veteran's claims.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

In October 1998, the General Counsel for VA and the veteran's 
accredited representative filed a joint motion to vacate the 
Board's decision.  The Court granted the joint motion in an Order 
issued in December 1998, and has remanded the case to the Board 
for further action consistent with the directives of the December 
1998 Order.

The issue of entitlement to an increased evaluation for 
Scheuermann's disease with lumbar strain is addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
dermatitis of the right middle finger when it issued an 
unappealed rating decision in August 1995.  

2.  The evidence submitted since the final, unappealed August 
1995 rating decision does not bear directly or substantially upon 
the issue at hand, is either cumulative or redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the unappealed August 1995 rating 
decision wherein the RO denied service connection for dermatitis 
of the right middle finger is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the August 1995 rating 
decision wherein the RO denied entitlement to service connection 
for dermatitis of the right middle finger is briefly summarized 
below.

The veteran's service medical records including a report of an 
entrance examination in January 1974, were nonrevealing until 
March 7, 1975, when he was seen for complaints of inflammation of 
the right middle finger following a blood test.  Two large nodes 
were noted on the right middle finger which was swollen.  An X-
ray was negative.  On March 10, 1975, the veteran was seen 
complaining of swelling of the right index finger.  It was noted 
that he had been also seen by a doctor three days earlier.  He 
was treated with penicillin and hot soaks.  The condition was not 
ready for drainage.  On March 12, 1975, a resolving infected 
right finger was noted.  

On June 13, 1975, he complained of a swollen middle finger.  Some 
palpable 
eruption at the base of the finger was noted.  No known injury 
was indicated.  Impression was changed from cellulitis to contact 
dermatitis.  On August 11, 1975, he complained of swelling of the 
third finger of the right hand.  The finger was tender to touch.  
On August 13, 1975 the right index finger was swollen with 
inflammation.  He also had a swollen and tender gland in the 
upper arm and armpit.  

On December 1, 1975, mild tenderness and skin thickening over the 
distal interphalangeal joint of the right long finger was noted.  
On December 19, 1975, a blister like rash was noted on the third 
finger.  Impression was contact dermatitis.  On February 27, 
1976, he received treatment for the third finger of the right 
hand.  On September 27, 1976, he received treatment for infection 
of the right third finger.  An area of induration and hot 
erythema were noted.  Incision and drainage were performed.  On a 
report of a physical examination in October 1976, for separation 
purposes from active duty, it was noted that he had recurrent 
rash of the right hand, middle finger, of questionable etiology. 

In August 1995 the RO denied the claim of entitlement to service 
connection for dermatitis of the right middle finger noting that 
while the service records showed treatment of the third finger of 
the right hand in the military, no chronic disorder was diagnosed 
and there was no continuity of treatment for many years after 
military service.  It was noted that the contact dermatitis of 
the right middle finger, diagnosed during service, was considered 
to have resolved.

Relative and nonduplicative evidence received since the August 
1995 RO decision consists of additional voluminous VA and private 
medical records dated from 1976 through 1998.  These clinical 
records show that the veteran was seen at a VA facility in 
January and May 1977 for right middle finger complaints.  An 
infection of the finger was noted.  It was noted that the 
symptoms involved the entire arm to the axilla.  

Private records from 1981 and 1983 show treatment for symptoms 
described as "recurrent herpes simplex" of the right middle 
finger treated with saline.  He was seen again at a VA facility 
in November 1984 for a swollen metacarpophalangeal joint of the 
right middle finger with a red rash.  It was noted that the 
veteran asked for a saline injection which he stated helped his 
condition.  Assessment was questionable infection of the right 
middle finger of unknown etiology.  


When seen in July 1995 at a VA facility, the veteran was 
requesting a saline shot. The examiner noted that as he had 
stated before, he really had no idea "what we have been treating 
over the years."  The physician reported there was no evidence 
of a chronic disability relating to the veteran's right middle 
finger.  The examiner associated the veteran's fixation on his 
right middle finger to a well established nonservice-connected 
psychiatric component.

The veteran's related medical history, to include the allegation 
that he was stuck in the finger when blood was being drawn during 
service resulting in recurring herpes, was reported.  It was also 
noted that the veteran said that saline shots took care of this 
problem.  The examiner opined that there was a well established 
psychiatric component which probably accounted for this, and as 
the saline shots did no harm, he would continue with them.  
Diagnosis was psychosomatic issues, ill defined.

Medical records dating through 1998 reveal continued saline 
injections for right hand problems.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in Rule 302 (§ 20.302 of this 
part).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility that 
the new evidence, when viewed in context of all the evidence, 
both old and new, would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence of 
record, and is not "material" when it could not possibly change 
the outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old and 
new, would change the outcome of the case.  Smith v. Derwinski, 1 
Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be given 
to all the evidence since the last final denial of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).



In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is new 
and material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Second, if the evidence is new and material the Board must reopen 
the claim and review all of the evidence of record to determine 
the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at the 
time of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that the 
outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that the Court impermissibly ignored the 
definition of "material evidence" adopted by the Department in 
38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect to 
newly submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of all 
the evidence, both old and new, would change the outcome.  See, 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for materiality 
as it was more restrictive than 38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court essentially 
held that the recent decision of the Federal Circuit in Hodge 
required the replacement of the two-step test in Manio with a 
three step test.  Under the Elkins test, the Secretary must first 
determine whether new and material evidence has been presented 
under 38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded pursuant 
to 
38 U.S.C. § 5107(a); and third, if the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

Service connection may be established for disability resulting 
from personal injury suffered or a disease contracted in the line 
of duty, or for aggravation of preexisting injuries suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991). 

For a showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The well groundedness requirement shall not apply with regard to 
reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of the new and material evidence needed to complete his 
claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).

This obligations depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

The RO has fulfilled its obligation under section 5103(a) in its 
rating decision, and statement of the case in which it informed 
the veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the veteran of the type of new 
and material evidence needed to reopen his claim.  Unlike Graves, 
the veteran in this case has not put VA on notice of the 
existence of specific evidence that may be both new and material, 
and sufficient to reopen his claim for service connection.


Analysis

The veteran seeks to reopen his claim for service connection for 
dermatitidis of the right middle finger which the RO denied when 
it issued a rating decision in August 1995.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  
In order to reopen a finally denied claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last denied 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record.

Review of the RO's findings in August 1995 shows, in essence, 
that it found the veteran's right middle finger symptomatology 
had resolved with no evidence of a chronic acquired disorder of 
the right middle finger.

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening the 
veteran's claim for service connection.  The specified basis of 
the RO August 995 denial is not changed materially by the 
additional evidence showing treatment for right middle finger 
complaints, ultimately demonstrating no identifiable chronic 
acquired disorder of the right middle finger linked to active 
service on the basis of competent medical authority.

Clearly, the medical records not previously of record are new in 
that they were not considered in the 1995 denial.  However, 
although these records refer to treatment with saline injection 
for claimed right finger symptoms, the Board recognizes that in 
1995, no actual disorder of the right middle finger was found, 
although the veteran requested continuation of saline shots for 
treatment.  The examiner opined that there was a well established 
psychiatric component which probably accounted for this, and as 
the saline shots did no harm, he would continue with them.  

The veteran's right middle finger complaints were considered of 
psychosomatic origin and not related to any identifiable or 
identified chronic acquired right middle finger disability which 
was linked to his period of active service.  



The added evidence continues to show no disorder of the right 
middle finger has been seen for a long period of time, including 
prior to the last unappealed RO rating decision in August 1995, 
and that current complaints are psychiatric in nature.

For the foregoing reasons the Board notes that the added evidence 
is not both new and material as it does not bear directly and 
substantially on the specific matter under consideration and is 
cumulative or redundant, and by itself or in combination with the 
other evidence, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  

It is also significant to note that the veteran's own opinions as 
to the etiology of a chronic disorder of the right finger are of 
minimal probative value as he is not shown to have the medical 
credentials requisite to offering a competent medical opinion as 
to causation and/or diagnosis . Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

As the Board noted earlier, the Court recently announced a three 
step test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 to 
reopen the claim, and if so, VA must determine whether the claim 
is well grounded based on a review of all the evidence of record 
and lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim, but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 Vet. 
App 203 (1999); Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material evidence 
has not been submitted to reopen the veteran's claim for 
entitlement to service connection for disability of the right 
middle finger, the first element has not been met.  No further 
analysis of the application to reopen the claim is appropriate.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
dermatitidis of the right middle finger, the appeal is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development is needed in order to supplement the 
record with sufficient evidence in order to render a 
determination on the issue of entitlement to an increased 
evaluation for Scheuermann's disease with lumbar strain.

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board notes that, with regard to the veteran's claim for an 
increased evaluation for Scheuermann's disease with lumbar 
strain, the Court, in the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995) held that ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40, 4.45 (1998).  

It was also held that the provisions of 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding) do not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the veteran has 
not had an adequate orthopedic examination in order to fully 
address functional loss due to pain on use or flare-ups pursuant 
to Deluca and 38 C.F.R. §§ 4.40 and 4.45 nor has the RO 
considered the pertinent provisions of 38 C.F.R. §§ 4.40 and 4.45 
in consideration of the veteran's claims.  X-rays in 1993 showed 
that moderate Scheuermann's disease in the thoracolumbar area 
with moderate wedging of several vertebral bodies and mild 
Scheuermann's disease at L2-3 that had progressed to a 
degenerative disc problem.  The Board recognizes that VAOPGCPREC 
36-97 suggests that a review of provisions of 38 C.F.R. §§ 4.40 
and 4.45 in connection with disability rated under Diagnostic 
Code 5293 is appropriate.  The RO should also consider the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for low back 
symptomatology since approximately March 
1998.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by an 
appropriate specialist in order to 
determine the extent and degree of severity 
of his Scheuermann's disease involving the 
thoracolumbar spine with lumbar strain.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination, and the examination 
report must be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  The examiner 
should be requested to report range of 
motion in degrees of arc in all planes with 
an explanation as to what is normal range 
of motion of the thoracic and lumbar spine.  
All findings and diagnoses should be 
reported in detail.  The examiner must 
identify all orthopedic manifestations of 
the thoracic and lumbar spine. The examiner 
should be requested to specifically comment 
upon the extent, if any, to which pain, 
supported by adequate pathology and 
evidence by visible behavior of the 
veteran, results in functional loss.

The orthopedic examiner should be asked to 
determine whether weakened movement, excess 
fatigability, or incoordination is 
attributable to service-connected low back 
disability; and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.


The examiner should be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups 
or when the thoracic and lumbar spine was 
used repeatedly.

It should also, if feasible, be portrayed 
in terms of the degree of additional range 
of motion loss due to pain on use or during 
flare-ups.  The examiner should also 
comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in a 
civil occupation.

The examiner should also comment on whether 
there are objective indications of the 
extent of the veteran's pain, such as 
medication he is taking or the type of any 
treatment he is receiving.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above the RO should readjudicate 
the issue of entitlement to an increased 
evaluation for Scheuermann's disease with 
lumbar strain.  

The RO should include consideration of the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59, the Court's holdings 
in DeLuca and Esteban as well as and 
VAOPGCPREC 36-97. 

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

